Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 06/27/2022, in which, claim(s) 1-20 are pending.

Election/Restrictions
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/27/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2020 and 06/27/2022 is (are) being consider by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Audrey Ogurchak at 650.433.5800 on 07/13/2022.
The application has been amended as follows:
Claims 8-13. (Canceled)

Allowable Subject Matter
Claims 1-7 and 14-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In regards to claim(s) 1 and 14, the prior art of record (Tsirkin et al. (Pub. No.: US 2018/0239715 A1; hereinafter Primary Reference) in view Kaplan et al. (Pub. No.: US 2018/0107608 A1; Secondary Reference)) does not disclose:
 “ the method of exchanging encrypted nonce and share key for DMA between the VM and Peripheral device…” in combination with other limitations recited as specified in the independent claim(s). Rather, the primary reference discloses a virtual device configured by a virtual machine, generates a para-virtualized networking interface between the virtual device and a memory space within hypervisor memory, maps the memory space to a peripheral component interconnect (PCI) memory space of the virtual machine, and configures the memory space to be accessible to a physical device via direct memory access (DMA), where the physical device is associated with the virtual device of the virtual machine. The hypervisor then transfer packets between the virtual machine and the physical device using the para-virtualized networking interface. Similarly, the secondary reference discloses employs a hardware encryption module in the memory access path between an input/out device and memory to cryptographically isolate secure information. In some embodiments, the encryption module is located at a memory controller of the processor, and each memory access request provided to the memory controller includes VM tag value identifying the source of the memory access request. The VM tag is determined based on a requestor ID identifying the source of the memory access request. The encryption module performs encryption (for write accesses) or decryption (for read accesses) of the data associated with the memory access based on an encryption key associated with the VM tag. Accordingly, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAO Q HO/Primary Examiner, Art Unit 2432